Filed 9/6/22 In re D.B. CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


In re D.B., et al., Persons                                  B314294
Coming Under the Juvenile
Court Law.                                                   (Los Angeles County
                                                              Super. Ct. Nos.
                                                              21LJJP00076,
                                                              21LJJP00076A,
LOS ANGELES COUNTY                                            21LJJP00076B
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

D.B.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Stephanie Davis, Judge Pro Tempore.
Dismissed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant, D.B.
      Aida Aslanian, under appointment by the Court of Appeal
for Respondent, A.E.
      No appearance for Plaintiff and Respondent.
____________________________________________________________

                        INTRODUCTION
       D.B. (father) appeals from the juvenile court’s denial of
enhancement services in its disposition order under Welfare and
Institutions Code section 358.1 Juvenile court jurisdiction has
since been terminated, and father has not appealed the
termination or exit order. Because there is no relief this court
can provide, we dismiss the appeal as moot.
       FACTUAL AND PROCEDURAL BACKGROUND
       Two-year-old D. and 18-month-old M. came to the
attention of the Los Angeles County Department of Children and
Family Services (DCFS) in January 2021, after the children’s
mother called police regarding a domestic violence incident with
father. M. had a rash and mother was concerned it was an
allergic reaction. She called father and asked him to take care of
D. while mother took M. to the hospital; father agreed. When
mother took D. to father’s residence, however, father became
irate and hit mother twice in the face with his fist. The children
were present, but uninjured. Father admitted to police that he
punched mother, and he was arrested for domestic violence. The
superior court entered a criminal domestic violence restraining
order on January 14, 2021 protecting mother from father.

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                2
       A children’s social worker (CSW) met with mother and the
children in their home on January 19, 2021 and noted no relevant
concerns. Father remained incarcerated; in a phone call with the
CSW, he denied hitting mother. Father said he did not live with
mother and does not see the children often. Father said he had
been diagnosed with schizophrenia and had not been taking his
medication before the incident. Father had been convicted of
rape of a minor in 2009, and he was a registered sex offender.
       DCFS filed a petition under section 300, subdivisions (a),
(b)(1), and (d). DCFS alleged the domestic violence incident
placed the children at risk of harm, the children were at risk due
to father’s criminal history, and mother failed to protect the
children by allowing father to care for them unsupervised. The
juvenile court ordered the children to be detained from father and
released to mother.
       A jurisdiction/disposition report dated May 5, 2021 stated
that the children remained in mother’s care and father was
having monitored visits with them. Father again denied the
domestic violence incident with mother, and refused to discuss
the allegations with the DCFS investigator. Father also denied
having a diagnosis of schizophrenia. DCFS recommended that
father receive enhancement services.2



2      Enhancement services are “‘child welfare services offered to
the parent not retaining custody, designed to enhance the child’s
relationship with that parent.’” (In re Destiny D. (2017) 15
Cal.App.5th 197, 212.) “Such ‘enhancement’ services are ‘not
designed to reunify the child with that parent, but instead to
enhance the child’s relationship with that parent by requiring
that parent to address the issues that brought the child before
the court.’” (In re A.C. (2008) 169 Cal.App.4th 636, 642, fn. 5.)



                                 3
       At the adjudication hearing on June 3, 2021, the juvenile
court found the allegations in the petition to be true, and found
the children to be persons described by section 300, subdivisions
(a), (b)(1), and (d). The court noted that it did not agree with
DCFS’s recommendation to provide enhancement services to
father. Father’s counsel requested a hearing for a contested
disposition; the court granted his request.
       DCFS did not file any relevant updated information before
the disposition hearing. At the hearing on July 26, 2021, the
court stated that it was “not in agreement” with DCFS’s
recommendation to provide enhancement services to father
because “[h]e was convicted of having sex with a minor and is a
registered sex offender.” Father’s counsel argued that father had
completed his sentence for the crime and was in compliance with
his sex offender registration requirements. Mother’s counsel
asked that the case be closed with an award of sole legal and
physical custody to mother. DCFS’s counsel objected to closing
the case, noted that father was consistent and appropriate in his
visitation with the children, and recommended enhancement
services for father. The children’s counsel offered no arguments
relating to services for father. The court ordered that the
children remain in mother’s care, ordered family maintenance
services for mother, denied enhancement services to father, and
ordered continuing monitored visitation for father.
       Father timely appealed and filed an opening brief. DCFS
filed a letter stating that it did not plan to file a respondent’s
brief. Mother, the sole respondent, filed a request for judicial
notice of the juvenile court’s order terminating jurisdiction on
September 24, 2021, as well as its exit order awarding mother
sole physical and legal custody and granting father monitored




                                4
visitation. We granted the request. Mother asserts in her
respondent’s brief that father’s appeal is moot because with the
juvenile case closed, there is no relief this court can provide to
father. Father filed a letter confirming that he did not appeal
from the juvenile court’s order terminating jurisdiction, and
stating that he would not be filing a reply brief.
                            DISCUSSION
       We agree with mother that father’s appeal is moot and
should be dismissed. “As a general rule, an order terminating
juvenile court jurisdiction renders an appeal from a previous
order in the dependency proceedings moot.” (In re C.C. (2009)
172 Cal.App.4th 1481, 1488.) “[D]ismissal for mootness in such
circumstances is not automatic, but ‘must be decided on a case-
by-case basis.’” (Ibid.) “[T]he critical factor” in determining
whether a dependency appeal should be dismissed for mootness
“is whether the appellate court can provide any effective relief if
it finds reversible error.” (In re N.S. (2016) 245 Cal.App.4th 53,
60.)
       Here, no effective relief can be provided. Even if father
could establish that the juvenile court abused its discretion by
denying enhancement services in the July 2021 disposition order,
jurisdiction over the children has been terminated and no such
services would be offered upon remand. Moreover, father has not
appealed the termination of jurisdiction or the exit order, and he
does not suggest that the denial of enhancement services at the
disposition stage of the case prejudiced him with respect to the
court’s final rulings. (See, e.g., In re Rashad D. (2021) 63
Cal.App.5th 156, 164-165 [when juvenile court jurisdiction has
been terminated, a parent cannot establish that a juvenile court’s
intermediate ruling was prejudicial without also appealing the




                                 5
juvenile court’s final orders].) Because father has not established
prejudice and this court can provide no effective relief, the appeal
is moot.
                           DISPOSITION
      The appeal is dismissed.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.

We concur:


WILLHITE, ACTING P.J.


CURREY, J.




                                 6